Martin, J.,
delivered the opinion of the court.
This defendant sued as endorser, urged that he endorsed with an understanding between the plaintiff and himself, that an assignment of the note was all that was intended, without any liability in case of non-payment. And further that by a counter letter this was acknowledged, and the defendant and endorser retained a claim of $400 on the proceeds of the note, which was for $1000, the assignment being for the sole purpose of paying a sum of $600 to the plaintiff on the price of a slave purchased by him from the defendant.
The plaintiff had judgment for $600 with interest at 10 per cent, from the day of payment of the note, costs of protest, &c. The defendant appealed.
What is called a counter case is the receipt of the plaintiff for -the note, which concludes with the following expressions, .after the conclusion of the note. “Which, when collected, I am to keep out of said note the sum of $600, and to pay the balance over to said Montet or the holder of this receipt,”
A receipt for a promissory note, given by the endorsee to the endorser, stating that on payment of the note the endorser is to retain a specified sum and to pay the balance to the endorser, does not change the obligation of the endorser, though it is evidence that on payment of the note the endorsee is liable to the endorser for that balance.
A clo.-e exanfnation of the evidence has satisfied us that the district judge did not err in concluding that the defendant has entirely failed in establishing the understanding which he alleges to have existed between him and the plaintiff.
The receipt or counter letter does not appear to have been made with any other intention than that of preserving to the defendant a claim for $400 on the proceeds of the note after they came to the plaintiff’s hands. The note was for $1000, and the transfer was made to serve the payment of $600 to the plaintiff. This changed nothing as to the nature of the contract of endorsement which transferred the defendant’s whole right to the note to the plaintiff, with the ordinary legal obligation in the endorsee and endorser. The receipt or counter letter is however evidence of the parties’ intention, that for $400 or two-fifths of the proceeds of the note, when collected, the plaintiff was to account to, or be the trustee of his endorser.
Interest after the day of payment, as the accessary of the debt partook of its nature. For two fifths of it, the plaintiff was the defendant’s trustee. Of the other three he was the absolute owner under the endorsement.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.